11th Court of Appeals
Eastland, Texas
Opinion
 
Calvin C. Sears, Jr.
            Appellant
Vs.                  No. 11-04-00007-CR -- Appeal from Palo Pinto County
State of Texas
            Appellee
 
            On March 5, 2004, the trial court conducted a hearing and determined that Calvin C. Sears,
Jr. timely requested the reporter’s record, that a significant portion of the record had been lost or
destroyed without any fault on Sears’s behalf, that the lost portion was significant to the resolution
of the appeal, and that the lost portion of the record could not be replaced by agreement of the
parties.  Pursuant to TEX.R.APP.P. 34.6(f), Sears is entitled to a new trial under these circumstances.
            The judgment of the trial court is reversed, and the cause is remanded to the trial court for
a  new trial.
 
                                                                                    PER CURIAM
 
April 8, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.